Exhibit 10.25

REVOLVING LOAN NOTE

 

$                        Date: as of January 1, 2011 Jacksonville, Florida   

For value received, JACKSONVILLE BANCORP, INC., a Florida corporation (the
“Borrower”), promises to pay to the order of                     , an individual
(hereinafter, together with any holder of this Revolving Loan Note, the
“Lender”), on or before Revolving Loan Maturity Date, the lesser of (A)
                    dollars ($            ) and (B) the aggregate principal
amount of all Revolving Loans outstanding under and pursuant to that certain
Loan Agreement dated as of January 1, 2011, between the Borrower and the Lender
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Loan Agreement”), and made available by the Lender to the Borrower at the
maturity or maturities and in the amount or amounts stated provided in the Loan
Agreement, together with interest (computed as provided in the Loan Agreement)
on the aggregate principal amount of all Revolving Loans outstanding from time
to time as provided in the Loan Agreement. Defined terms used but not defined in
this Revolving Loan Note are as defined in the Loan Agreement.

This Revolving Loan Note evidences the Revolving Loans and other indebtedness
incurred by the Borrower under and pursuant to the Loan Agreement, to which
reference is hereby made for a statement of the terms and conditions under which
the Revolving Loan Maturity Date or any payment hereon may be accelerated. The
holder of this Revolving Loan Note is entitled to all of the benefits and
security provided for in the Loan Agreement. All Revolving Loans shall be repaid
by the Borrower on the Revolving Loan Maturity Date, unless payable sooner
pursuant to the provisions of the Loan Agreement. Principal and interest are to
be paid to the Lender as provided in the Loan Agreement.

Except for notices required under the Loan Agreement, the Borrower hereby
(1) waives presentment, demand, notice, protest, and all other demands or
notices in connection with the delivery, acceptance, performance, default, or
enforcement of this Revolving Loan Note, and (2) assents to any extension or
postponement of the time of payment or any other indulgence.

The Revolving Loans evidenced hereby have been made, and this Revolving Loan
Note has been delivered, in Jacksonville, Florida. This Revolving Loan Note is
governed by, and is to be construed in accordance with, the laws of the state of
Florida, in which state it will be performed. This Revolving Loan Note is
binding upon the Borrower and its legal representatives, successors, and
assigns. Wherever possible, each provision of the Loan Agreement and this
Revolving Loan Note are to be interpreted so as to be effective and valid under
applicable law, but if any provision of the Loan Agreement or this Revolving
Loan Note is prohibited by or invalid under any such law, that provision will be
severable and ineffective to the extent of that prohibition or invalidity,
without invalidating the remaining provisions of the Loan Agreement or this
Revolving Loan Note.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

The Borrower is signing this Revolving Loan Note as of the date stated in the
caption on the first page.

 

JACKSONVILLE BANCORP, INC.,

As the Borrower

By:     Name:     Title:    

Signature Page to

Revolving Loan Note (                    )



--------------------------------------------------------------------------------

Schedule to Exhibit 10.25

The form of Revolving Loan Note was executed by the following persons for the
amounts set forth beside their names:

R.C. Mills - $200,000

Donald E. Roller - $300,000

Chelsea Rose - $100,000

Cheryl H. Rose (through IRA) - $100,000

John W. Rose (through 401(k) account) - $300,000

Price W. Schwenck - $200,000

John P. Sullivan - $200,000

Triad Financial Services - $200,000